DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/27/20.
Claims 1-31 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/4/21 and 11/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 7 and 31 objected to because of the following informalities: claim 7 uses word “pules” and claim 31 ended with and. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 12-13, 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1) and Gillispie (U.S. Pub. No. 20040007675 A1).

Regarding to claim 1:

1. Blanquart teach a system comprising: an emitter for emitting pulses of electromagnetic radiation; (Blanquart [0011] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles of a sensor, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2A-4)
an endoscope comprising an image sensor, (Blanquart [0026] one solution to this issue is to place the image sensor within the endoscope itself at the distal end) wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; (Blanquart [0045] a pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser. Blanquart [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame ... the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the 
a controller in electronic communication with the emitter and the image sensor; (Blanquart [0105] FIG. 18, where the light source emissions are provided and controllable by the system, adjustment of those light emissions can be made in order to color correct an image at 1800. Adjustments may be made to any aspect of the emitted light such as magnitude, duration (i.e., time-on), or the range within the spectrum partition. Additionally, both the emitter and the sensor can be adjusted concurrently in some embodiments as shown in FIG. 19) 

Blanquart do not explicitly teach a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern.


wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; (Zako [0059] the "light source" may be a light source that can emit NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, and particularly preferably 980 nm for excitation of the marker and specifically of the fluorescent material. Examples of light source that can be used include: a variety of laser light sources (e.g., ion lasers, dye lasers)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako in video/camera technology. One would be motivated to do so, to incorporate the electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm. This functionality will improve user experience.

The combination of Blanquart and Zako do not explicitly teach a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern.

a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and (Black [0048] each laser treatment beam 120A, 120B to 120C could be transmitted to and from delivery means 150 by any type of suitable optical path. Examples of optical paths that could be used are, for instance, but not limited to, optical fibers, articulated arms or waveguides)
or a laser mapping pattern. (Black [0064] FIG. 12. diagnosing means 1210 could either be a separate module or an integral part of the multiple laser treatment apparatus and method 1210 of the present invention. Diagnosing means 1220 includes a diagnostic system that enables a user to map an area of the substance using fluorescent emission 1230 as a result of delivering a laser diagnostic beam 1240 to the substance. Such a map could be stored in the database and accessed by computer program 1000. Computer program 1000 then further includes means to interpret and/or analyze the fluorescence maps in terms of a pattern or geographical map. Once the pattern or map has been analyzed, the computer program could be further employed to diagnose a particular complaint, disease or deformation of substance. Computer program 1000 could access a database of patterns to allow for a comparison and/or analysis of the detected pattern with one or more patterns in the database)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako and Black in video/camera technology. One would be motivated to do so, to incorporate a waveguide for communicating the pulses of electromagnetic 

The combination of Blanquart, Zako and Black do not explicitly teach a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce;

However Gillispie teach a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; (Gillispie [0048] the fluorescence emission wavelength for purposes of generating an emission wavelength-time matrix, fluorescence wavelength-selector 118 sequentially outputs beams 120.sub.j, 120.sub.k, etc. at two or more emission wavelengths .lambda..sub.j, .lambda..sub.k, etc. In embodiments where pulsed light source 102 selectively outputs beam 104 at two or more excitation wavelengths for purposes of generating an excitation wavelength-time matrix, fluorescence wavelength-selector 118 outputs stream 120.sub.j at a single wavelength .lambda..sub.j. [0049] the specific values of emission wavelengths that are established by the emission wavelength selector 118 are selected per the particular application. For example, in applications involving fluorescent dye molecules deliberately added to the sample, the emission wavelength could be chosen after consideration of the known fluorescence spectra of the dye molecules. It will be appreciated by those of ordinary skill in the art that one might choose a different emission wavelength than the one at which intensity is greatest in order to minimize interference from scattered excitation photons or for other reasons)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black and Gillispie in video/camera technology. One would be motivated to do so, to incorporate a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce. This functionality will improve user experience.

Regarding to claim 12:

12. Blanquart teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0064] FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2))

Regarding to claim 13:

13. Blanquart teach the system of claim 12, wherein the pixel array of the image sensor (Blanquart [0045] a pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1,  senses reflected electromagnetic radiation (Blanquart [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame ... the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) to generate the plurality of exposure frames during readout periods of the pixel array, (Blanquart [0064] FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2))
wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array. (Blanquart [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210 … FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array)

Regarding to claim 16:

16. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.

However Zako teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation emission that results in a fluorescence exposure frame (Zako [0011] the present inventors found that a fluorescent material obtained by doping a ceramic with rare earths and the like emits NIR fluorescence that can sufficiently penetrate a living body upon excitation with NIR excitation light that can sufficiently penetrate a living body. This has led to the completion of the present invention) created by the image sensor, (Zako [0031] FIGS. 4 (A) to (C) show NIR images of markers comprising Y.sub.2O.sub.3:YbEr-NP in different forms, each of which was introduced into a swine intestine: (A) a Y.sub.2O.sub.3:YbEr-NP tablet; (B) an NIR clip; and (C) an NIR ink solution) and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system (Zako [0083] the probe is irradiated with NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, and more preferably 980 nm from outside the subject (living body) or an organ or tissue thereof (from the serosal side). Then, localized NIR fluorescence emission at 1000 to 2000 nm, preferably 1430 to 1670 nm, and more preferably 1550 nm from the fluorescent material bound to the probe is detected at the corresponding site) that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. (Zako [0077] further, the present invention relates to a method for diagnosing a 

Regarding to claim 21:

21. Blanquart teach the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation (Blanquart [0020] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced with a corresponding color sensor) during a blanking period of the image sensor, (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the
downwards slanted edge being the sensor bottom row 214. The time between the last
 wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array (Blanquart [0021] FIGS. 29A and 29B illustrate
an implementation having a plurality of pixel arrays for producing a three dimensional
image. Blanquart [0089] it should be noted that by pulsing during blanking period (time
during which the sensor is not reading out the pixel array), the sensor is insensitive to
differences/mismatches between lasers of the same kind and simply accumulates the
light for the desired output.) and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0069] FIG. 5 is a graphical representation of an
embodiment of the disclosure combining the operational cycles, the electromagnetic
emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging
system during operation in accordance with the principles and teachings of the
disclosure. As can be seen in the figure, the electromagnetic emitter pulses the
emissions primarily during the blanking period 216 of the sensor, such that
the pixels will be charged and ready to read during the read out portion 202 of the
sensor cycle)

Regarding to claim 22:

22. Blanquart teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation (Blanquart [0047]  the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the  that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 23:

23. Blanquart teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0012] FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure;[0013] FIGS. 7 A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation. (Blanquart [0032] accomplished by virtue of frame by frame pulsing of a single color wavelength and switching or alternating each frame between a single, different color wavelength using a controlled light source in conjunction with high frame capture rates and a specially designed corresponding monochromatic sensor)

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Dresher (U.S. Pub. No. 20130338436 A1).

Regarding to claim 2:

2. Blanquart teach the system of claim 1, wherein: the emitter comprises a plurality of emitters disposed within an emitter module; (Blanquart [0044] an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources, such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)

Blanquart do not explicitly teach the image sensor is located a distal end of a lumen of the endoscope; and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end  of the lumen of the endoscope.

However Black teach and the waveguide communicates the pulses of electromagnetic radiation from the emitter module (Black [0048] each laser treatment beam 120A, 120B to 120C could be transmitted to and from delivery means 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 2.

However Dresher teach the image sensor is located a distal end (Dresher [0043] FIG. 4 optical components having a power line or signal line, such as light source 224 (FIG. 4) in illumination unit 28 or a component in imaging unit 27 [image sensor], can have a power line or signal line extending out of a proximal end of distal tip 4) of a lumen of the endoscope; (Dresher Fig. 1 [0022] Elongate member 3 [lumen] may be flexible, or may include one or more portions that are flexible, to allow elongate member 3 to be maneuvered within the body and to traverse tortuous anatomical [0039] light passing through far-field aperture 222 can form a centralized, compact illumination profile, allowing for a uniform far-field illumination pattern and improved down -lumen visualization) 
to the distal end (Dresher [0043] FIG. 4 optical components having a power line or signal line, such as light source 224 (FIG. 4) in illumination unit 28 or a component in imaging unit 27 [image sensor], can have a power line or signal line extending out of a proximal end of distal tip 4) of the lumen of the endoscope. (Dresher Fig. 1 [0022] Elongate member 3 [lumen] may be flexible, or may include one or more portions that are flexible, to allow elongate member 3 to be maneuvered within the body and to traverse tortuous anatomical [0039] light passing through far-field aperture 222 can form 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Dresher in video/camera technology. One would be motivated to do so, to incorporate the image sensor is located a distal end of a lumen of the endoscope. This functionality will improve efficiency.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Daidoji (U.S. Pub. No. 20170112370 A1).

Regarding to claim 3:

3. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers.

However Daidoji teach wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers. (Daidoji FIG. 2 [0048] the light source 180 further comprises a first optical fiber 182a, a second 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Daidoji in video/camera technology. One would be motivated to do so, to incorporate the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers. This functionality will improve efficiency.

Regarding to claim 6:

6. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide.

However Daidoji teach wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide. (Daidoji [0058] the optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1), Dresher (U.S. Pub. No. 20130338436 A1) and Dybiec (U.S. Pub. No. 20170055817 A1).

Regarding to claim 4:

4. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a lumen of the endoscope comprising a distal end, and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging, and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen; and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area.

However Dresher teach further comprising a lumen of the endoscope comprising a distal end, and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging, and wherein: (Dresher Fig. 1 [0022] Elongate member 3 [lumen] may be flexible, or may include one or more portions that are flexible, to allow elongate member 3 to be maneuvered within the body and to traverse tortuous anatomical [0039] light passing through far-field aperture 222 can form a centralized, compact illumination profile, allowing for a uniform far-field illumination pattern and improved down -lumen visualization)

The motivation for combining Blanquart, Zako, Black, Gillispie and Dresher as set forth in claim 2 is equally applicable to claim 4.

However Dybiec teach the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen; and (Dybiec [0022] FIG. 2, a plurality of optical fibers extends longitudinally through distal tip 10. The optical fibers are divided into four optical fiber bundles 42, 44, 46 and 48 which extend through respective illumination channels 16, 18, 20 and 22. Optical fiber bundles 42, 44, 46 and 48 are arranged within respective illumination channels 16, 18, 20 and 22 to direct light through respective light ports 26, 28, 30 and 32 and front face 24 of distal tip 10 onto an 
the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area. (Dybiec [0022] FIG. 2, a plurality of optical fibers extends longitudinally through distal tip 10. The optical fibers are divided into four optical fiber bundles 42, 44, 46 and 48 which extend through respective illumination channels 16, 18, 20 and 22. Optical fiber bundles 42, 44, 46 and 48 are arranged within respective illumination channels 16, 18, 20 and 22 to direct light through respective light ports 26, 28, 30 and 32 and front face 24 of distal tip 10 onto an object field. The placement of light ports 26, 28, 30 and 32 around front face 24 ensures that light emitted by optical fiber bundles 42, 44, 46 and 48 strikes objects with the object field from different angles)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie, Dresher and Dybiec in video/camera technology. One would be motivated to do so, to incorporate the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen. This functionality will improve efficiency.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1), Bendett (U.S. Pub. No. 20080077200 A1) and Kiedrowski (U.S. Pub. No. 20200329952 A1).

Regarding to claim 5:

5. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.

However Bendett teach wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and (Bendett [0070] a fiber bundle (with plastic and/or glass fibers) capable of obtaining image information and transmitting optical two-dimensional color imaging to a remote location is used to convey image information from the subject (e.g., someone in an MRI machine) to a remote viewing location)



However Kiedrowski teach a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion. (Kiedrowski [0016] the optical waveguide is angled in the main body (out of the longitudinal axis of the endoscope) into a connecting piece. In general, the connecting piece (also optical fiber connection socket) is arranged on the main body in such a way that the longitudinal axis of the connecting piece extends transverse to the longitudinal axis of the endoscope)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie, Bendett and Kiedrowski in video/camera technology. One would be motivated to do so, to incorporate a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion. This functionality will improve efficiency.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Yang (U.S. Pub. No. 20150216398 A1).

Regarding to claim 7:

7. Blanquart teach the system of claim 1, wherein: the emitter comprises a plurality of emitters in an emitter module; (Blanquart [0044] an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources, such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)

Blanquart do not explicitly teach the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope;
the single optical fiber receives the pulse of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen.

However Yang teach the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; (Yang [0111] The multispectral SFE system has wide field (80 degree), high-resolution (50 microns) 
the single optical fiber receives the pulse of electromagnetic radiation at the emitter module; and (Yang [0111] the multispectral SFE system has wide field (80 degree), high-resolution (50 microns) and real-time (30 Hz) fluorescence-reflectance endoscopic imaging capabilities. Compared to a conventional endoscopic imaging system using passive diffuse light illumination, the SFE incorporates laser-based illumination/fluorescence excitation that can be jointly or selectively launched at the base station and sent to the distal end of the SFE scope via a single mode optical fiber)
the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen. (Yang [0174] the lasers can be collectively or selectively launched at the base station and sent to the distal end of the SFE scope via a single-mode optical fiber)

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Yang in video/camera technology. One would be motivated to do so, to incorporate the waveguide comprises .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Hixon (U.S. Pub. No. 20110152619 A1).

Regarding to claim 8:

8. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide.

However Hixon teach further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide. (Hixon [0053] FIG. 2B, an edge 256 of the waveguide 250 is exposed when the portion of the jacket 230 has been stripped from the distal end portion 210 of the optical fiber member 200. If inserted into, for example, a lumen defined by an endoscopic tube (not shown), the 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Hixon in video/camera technology. One would be motivated to do so, to incorporate wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide. This functionality will improve efficiency.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Kiedrowski (U.S. Pub. No. 20200329952 A1).

Regarding to claim 9:

9. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.

However Kiedrowski teach wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers. (Kiedrowski [0013] an optical waveguide can extend through the shaft part in the longitudinal direction. The optical waveguide generally extends across the entire length of the shaft part, i.e., from its proximal to its distal end. The optical waveguide is suited for guiding light from a light source to the distal end of the shaft part. Suitable optical waveguides, having a plurality of individual fibers, are known to those having ordinary skill in the art and are routinely used in endoscopy or ureteroscopy. The at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source. Kiedrowski [0016] the optical waveguide is angled in the main body (out of the 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Kiedrowski in video/camera technology. One would be motivated to do so, to incorporate the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component. This functionality will improve efficiency.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1), Daidoji (U.S. Pub. No. 20170112370 A1) and Sunagawa (U.S. Pub. No. 20090312607 A1).

Regarding to claim 10:

10. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the waveguide comprises: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.

However Daidoji teach wherein the waveguide comprises: an optical fiber bundle, (Daidoji [0052] the optical fiber 122 may be replaced with a bundle fiber formed of a bundle of a plurality of optical fibers. If a bundle fiber is used, a lens is arranged in the optical converter 190) wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and (Daidoji [0049] The first to fourth optical fibers 182a to 182d guide laser lights respectively emitted from the first to fourth lasers 181a to 181d. The optical combiner 183 combines the laser lights guided through the first to fourth optical fibers 182a to 182d. The optical fiber 122 guides the light combined by the optical combiner 183 to the optical converter 190)
a diffuser disposed at a distal end of the optical fiber bundle; (Daidoji [0058] the optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises an optical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191. The optical diffuser 191 includes, for example, alumina particles 193. The optical diffuser 191 has a function of diffusing the illumination light guided through the optical fiber 122 to expand light distribution)


However Sunagawa teach wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees. (Sunagawa [0044] FIG. 2 the phosphor 43 emits the blue laser beam as a diffusion beam, which has a diffusion angle of 60.degree. to Page 16 70.degree. with respect to an optical axis on one side, from the laser beam having high straightness. 60.degree. with respect to an optical axis on one side means 120 degree light cone which meets the limitation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie, Daidoji and Sunagawa in video/camera technology. One would be motivated to do so, to incorporate wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees. This functionality will improve efficiency.

Regarding to claim 11:

11. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.

However Daidoji teach wherein the waveguide comprises: a single optical fiber, (Daidoji [0048] The light source 180 further comprises a first optical fiber 182a, a second optical fiber 182b, a third optical fiber 182c, a fourth optical fiber 182d, and an optical combiner 183. The first to fourth optical fibers 182a to 182d and the optical fiber 122 are single fibers having a core diameter of, for example, several μm to several hundreds μm) wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and (Daidoji [0049] The first to fourth optical fibers 182a to 182d guide laser lights respectively emitted from the first to fourth lasers 181a to 181d. The optical combiner 183 combines the laser lights guided through the first to fourth optical fibers 182a to 182d. The optical fiber 122 
guides the light combined by the optical combiner 183 to the optical converter 190)
a diffuser disposed at a distal end of the single optical fiber; (Daidoji [0058] the optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises an optical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191. The optical diffuser 191 includes, for example, alumina particles 193. The optical diffuser 191 has a function of diffusing the illumination light guided through the optical fiber 122 to expand light distribution)

wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees. (Sunagawa [0044] FIG. 2 the phosphor 43 emits the blue laser beam as a diffusion beam, which has a diffusion angle of 60.degree. to Page 16 70.degree. with respect to an optical axis on one side, from the laser beam having high straightness. 60.degree. with respect to an optical axis on one side means 120 degree light cone which meets the limitation)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Battarbee (U.S. Pub. No. 6291824 B1).

Regarding to claim 14:

14. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Battarbee teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Battarbee in video/camera technology. One would be motivated to do so, to incorporate wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Regarding to claim 15:

15. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Battarbee teach wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses [sub-pulses]) in sequence from discrete, stationary emitters positioned around the sample)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Munoz (U.S. Pub. No. 20160157725 A1).

Regarding to claim 17:

17. Blanquart teach the system of claim 16, Blanquart do not explicitly teach wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However Munoz teach wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (Munoz [0073] the at least one light source is at least one LED or an LED array emitting light at about 570 nm to about 630 nm (e.g., about 600 nm), about 770 nm to about 815 nm (e.g., about 780 nm to about 805 nm))

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Munoz in video/camera technology. One would be motivated to do so, to incorporate wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. This functionality will improve user experience.

Regarding to claim 24:

24. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.

wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (Munoz [0088] control module, and system is operable to alternate [repeats] the operation of a laser light source between a single illumination mode (or pattern), continuous or pulsed, and optionally can operate a sweep mode illumination (or pattern), thereby enabling the manipulation of speckle noise properties or coherence effects of captured images, and can leverage such modes with any number of sensors including, a hyperspectral image sensor and a camera, an IR image sensor and camera, a CMOS type image sensor, a CCD type image sensors, and/or depth sensors. In an embodiment, the sweep mode illumination can move across the region of interest or produce a particular pattern of light on the region of interest. In this particular aspect of the invention, the laser light source is a multi-modal, multi-wavelength VCSEL, and the device or system of the present invention is operable to alternate the operation of the VCSEL between modes. It should be noted that any light source that becomes available that have a more compact structure and improved beam uniformity may also be suited for use in the present invention)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1), Munoz (U.S. Pub. No. 20160157725 A1) and Zuzak (U.S. Pub. No. 20100056928 A1).

Regarding to claim 18:

18. Blanquart teach the system of claim 17, Blanquart do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

However Zako teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; (Zako [0083] the probe is irradiated with NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, and more preferably 980 nm from outside the subject (living body) or an organ or tissue thereof (from the serosal side). Then, localized NIR fluorescence emission at 1000 to 2000 nm, preferably 1430 to 1670 nm, and more preferably 1550 nm from the fluorescent material bound to the probe is detected at the corresponding site. Zako [0077] Further, the present invention relates to a method for diagnosing a disease using the above bioimaging system. The method comprises the following steps of: [0078] (a) administering a fluorescent-material-bound probe capable of binding to a particular protein or nucleic acid specifically expressed or overexpressed in a lesion to a subject; [0079] (b) irradiating the probe with NIR excitation light from a light source from outside the body of the subject or an organ or tissue thereof; [0080] (c) 

The motivation for combining Blanquart, Zako, Black, Gillispie and Munoz as set forth in claim 17 is equally applicable to claim 18.

However Zuzak teach generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (Zuzak [0392] spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66). [0241] the resulting gray scale or color encoded images provides the clinician with a non-invasive visualization of the chemical state within the micro vasculature perfusing the tissue while the patient is in the clinic or surgery)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further .

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1), Zuzak (U.S. Pub. No. 20100056928 A1) and Chiou (U.S. Pub. No. 20150044751 A1).

Regarding to claim 25:

25. Blanquart teach the system of claim 1, wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation (Blanquart [0047] the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Blanquart do not explicitly teach resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.

However Zuzak teach resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements (Zuzak [0162] the system can be used for other surgical applications to perform in vivo pathology during surgery, i.e., in vivo hyperspectral pathology. The present invention can also be used in other methods or techniques, including but not limited to, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically))

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 25. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Zuzak in video/camera technology. One would be motivated to do so, to incorporate resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements. This functionality will improve user experience.

However Chiou teach comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object. (Chiou [0051] FIG. 26 illustrates cell membrane cutting patterns produced by the photothermal nanoblade under different laser polarizations and micropipetteorientations. Laser fluence=360 mJ/cm.sup.2. Pipette tip diameter=2 .mu.m. (a) Linear polarization. (b) Circular polarization. (c) Linearly polarized laser excitation with micropipettetilted at 30.degree. from the vertical axis. Bar in inset=1 .mu.m.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie, Zuzak and Chiou in video/camera technology. One would be motivated to do so, to incorporate comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object. This functionality will improve user experience.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Chiou (U.S. Pub. No. 20150044751 A1).

Regarding to claim 26:

26. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.

However Chiou teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. (Chiou Fig. 7 [0187] in certain embodiments the device consists of a plastic substrate with particles (e.g., gold particles) immobilized on the surface (see, e.g., FIG. 7). Cells are seeded on this substrate, e.g., until a confluent culture forms. A pulsed laser irradiates a shadow mask and the corresponding illumination pattern is imaged onto the substrate. [0188] a shadow mask was placed in the beam path to cast the desired optical pattern, which was imaged onto the device at 0.83.times. reduction. The induced cavitation bubbles from the gold particles were captured using the time-resolved imaging system depicted in FIG. 8. A high-speed Intensified CCD camera (Princeton Instrument, PI-MAXII) provided exposure times as short as 500 ps. A nanosecond time delay between the captured bubble image and the excitation laser pulse was controlled by the length of an optical fiber delay line)

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 26. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Chiou in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the .

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Tesar (U.S. Pub. No. 20140005555 A1).

Regarding to claim 27:

27. Blanquart teach the system of claim 1, wherein the laser mapping pattern (Blanquart [0167] the white light source could be based on any technology: laser, LED, xenon, halogen, metal halide, or other. The white light can be projected through a series of color filters 3207, 3209 and 3211 of the desired pattern of colored light pulses) emitted by the emitter comprises a first output and a second output that are independent from one another, (Blanquart [0089] these additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect) 

Blanquart do not explicitly teach wherein the first output is for light illumination and the second output is for tool tracking.

wherein the first output is for light illumination (Tesar [0269] a second surgical device, e.g., surgical tool, may be used in conjunction with a first surgical device. For example, as shown in FIG. 13A, the first surgical device 100 is a retractor with three retractor blades, and the second surgical device 200 can be a surgical laser. The laser 200 also includes an integrated camera module 205 which provides a field of view determined by the position of the distal end 211 of the laser) and the second output is for tool tracking. (Tesar [0322] optical tracking of the surgical tool can be accomplished using cameras positioned on a frame of a retractor wherein the surgical tool includes, for example a pattern, e.g., a greycode possibly applied using laser marking with a known pattern around the tool axis)

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 27. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Tesar in video/camera technology. One would be motivated to do so, to incorporate the first output is for light illumination and the second output is for tool tracking. This functionality will improve user experience.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Zako (U.S. Pub. No. 20110237942 A1), further in view of Black (U.S. Pub. No. 20030109860 A1), 
Gillispie (U.S. Pub. No. 20040007675 A1) and Zuzak (U.S. Pub. No. 20100056928 A1).

Regarding to claim 28:

28. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.

However Zuzak teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, (Zuzak [0023] the one or more optical tunable radiation sources is a supercontinuum laser. In one aspect, the hyperspectral imaging system is a microscope. Zuzak [0037] the present invention includes a hyperspectral imaging system including: one or more optical tunable radiation sources configured to illuminate [image sensor] one or more objects, e.g., tissue components) and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. (Zuzak [0147] FIG. 68A is a control image of a rabbit brain taken with the "3 shot" method with the black sample area showing normal tissue 

The motivation for combining Blanquart, Zako, Black and Gillispie as set forth in claim 1 is equally applicable to claim 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Zako, Black, Gillispie and Zuzak in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor. This functionality will improve user experience.

Regarding to claim 29:

29. Blanquart teach the system of claim 28, wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (Blanquart [0142] the system described in this disclosure uses monochromatic illumination at three discrete wavelengths, therefore there is no color crosstalk per se. The crosses in FIG. 25 indicate the positions of three wavelengths  

Blanquart do not explicitly teach the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm.

However Zako teach the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; (Zako [0059] the "light source" may be a light source that can emit NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, and particularly preferably 980 nm for excitation of the marker and specifically of the fluorescent material. Examples of light source that can be used include: a variety of laser light sources (e.g., ion lasers, dye lasers)
or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm (Zako [0059] the "light source" may be a light source that can emit NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, and particularly preferably 980 nm for excitation of the marker and specifically of the fluorescent material. Examples of light source that can be used include: a variety of laser light sources (e.g., ion lasers, dye lasers) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zako [0059] the "light source" may be a light source that can emit NIR excitation light at 780 to 1700 nm, preferably 900 to 1000 nm, 

Regarding to claim 30:

30. Blanquart teach the system of claim 29, Blanquart do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding hyperspectral system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

However Zuzak teach wherein the controller is further configured to: receive the location of the critical tissue (Zuzak [0162] the system can be used for other surgical applications to perform in vivo pathology during surgery, i.e., in vivo hyperspectral pathology. The present invention can also be used in other methods or techniques, including but not limited to, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically)) structure from the corresponding hyperspectral system; (Zuzak [0242] One of the many goals of the present invention is to demonstrate a DLP.RTM.-based Visible Hyperspectral Imaging Systems can be used routinely for a variety of medical applications. In certain embodiments, a DLP spectral light engine can be used for illuminating the tissue with 
generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (Zuzak [0392]
Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's
toes to his knee in the lower limb's frontal plane. The output images color-coded for
percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels
to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep
images on a picture of the subject's leg creates a surface tissue oxygenation map for
the entire leg (See FIG. 66). [0241] the resulting gray scale or color encoded images
provides the clinician with a non-invasive visualization of the chemical state within the
micro vasculature perfusing the tissue while the patient is in the clinic or surgery)

Allowable subject matter

Regarding to claim 19-20 and 31:

Claims 19-20 and 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.